      Case 2:20-cr-00115-TOR      ECF No. 40      filed 05/06/21   PageID.196 Page 1 of 10




 1   Joseph H. Harrington
     Acting United States Attorney
 2
     Eastern District of Washington
 3   Alison L. Gregoire
 4
     Assistant United States Attorney
     Post Office Box 1494
 5   Spokane, WA 99210-1494
 6   Telephone: (509) 353-2767
 7                      UNITED STATES DISTRICT COURT
 8                 FOR THE EASTERN DISTRICT OF WASHINGTON
 9   UNITED STATES OF AMERICA,
10
                                     Plaintiff,       2:20-CR-00115-TOR-1
11
12                     v.                              PLAINTIFF’S SENTENCING
                                                       MEMORANDUM
13   CLINTON LEE FERGUSON,
14
                                 Defendant.
15
16         Plaintiff, United States of America, by and through Joseph H. Harrington,
17   Acting United States Attorney for the Eastern District of Washington, and
18   Alison L. Gregoire, Assistant United States Attorney, submits the following
19   sentencing memorandum:
20                              I.        STATEMENT OF FACTS
21         The United States and the Defendant stipulate and agree that the following
22
     facts are accurate; that the United States could prove these facts beyond a
23
     reasonable doubt at trial; and these facts constitute an adequate factual basis for
24
     Defendant CLINTON LEE FERGUSON’s guilty plea. This statement of facts does
25
     not preclude either party from presenting and arguing, for sentencing purposes,
26
     additional facts which are relevant to the guideline computation or sentencing,
27
     unless otherwise prohibited in this agreement.
28

     PLAINTIFF’S SENTENCING MEMORANDUM - 1
      Case 2:20-cr-00115-TOR      ECF No. 40    filed 05/06/21   PageID.197 Page 2 of 10




 1         Between the dates of October 1, 2019, and October 8, 2019, while acting in
 2   an undercover capacity, SA McEuen utilized an automated law enforcement
 3   version of a publicly available, Internet based, peer-to-peer (P2P) file sharing
 4   program, known as BitTorrent, and downloaded child pornography files, on three
 5   separate dates, from one suspect user. In total, SA McEuen downloaded from the
 6   suspected user 53 times, over 3 different dates, to successfully download over 500
 7   suspected child pornography image files. The images downloaded by SA McEuen
 8   from the suspect user appeared to be child pornography, as defined by 18 U.S.C. §
 9
     2256. One such video depicts a naked, prepubescent female, approximately 4
10
     years old, facing the camera, straddling an adult man. The camera is centered on
11
     her vagina as seen from the man, who is lying on his back. The girl is masturbating
12
     the naked man’s penis.
13
           On October 2, 2019, SA McEuen issued a summons to Internet Service
14
     Provider (ISP) Comcast Cable Communications, requesting subscriber information
15
     for the IP address of the user he was downloading from (73.254.186.67) during the
16
     dates and times that child pornography file downloads were conducted. Comcast
17
     returned subscriber information for a specific address in Spokane, Washington.
18
     McEuen sought and obtained a search warrant for the residence.
19
20
           October 30, 2019, the warrant was executed, and the occupants of the home

21   were interviewed. One of the occupants permitted preview of the devices in the

22   home, which were all negative for child pornography. The occupant stated that he
23   had a house guest from July to October 26, 2019, named Clinton Ferguson, a 57-
24   year-old male. The occupant stated Ferguson was constantly on Ferguson’s laptop
25   and accessed the residence Wi-Fi during his residency. Ferguson had subsequently
26   purchased a house with his daughter, son-in-law, and their two children and had
27   moved out on October 26, 2019. The occupant further stated Ferguson was a chef
28   who worked from 5:30 AM to 2 PM with Tuesdays and Wednesdays off. SA

     PLAINTIFF’S SENTENCING MEMORANDUM - 2
      Case 2:20-cr-00115-TOR      ECF No. 40    filed 05/06/21   PageID.198 Page 3 of 10




 1   McEuen reviewed the FBI downloads and noted that none occurred during
 2   Ferguson’s work hours, and none before Ferguson moved into the residence the IP
 3   address returned to, nor after Ferguson left.
 4         McEuen learned that the house Clinton Ferguson had moved to was at a
 5   specific address in Spokane Valley. On October 30, 2019, SA Brian Hoff drove by
 6   the residence, conducted a Wi-Fi audit, and saw a strong signal for “Clinton57”
 7   which was locked. According to Ferguson’s driver license he was born in
 8   XX/XX/1961, which would have made him age 57 at that time. On November 5,
 9
     2019, at approximately 3:00 PM, SA Hoff saw the blue Chrysler 200 registered to
10
     Ferguson parked in the driveway of the residence. SA McEuen obtained a warrant
11
     for the Spokane Valley residence.
12
           SA McEuen conducted an audio recorded interview of Ferguson after a
13
     Miranda warning. Ferguson stated he started viewing child pornography when he
14
     lived with his friends for the past few months at the Spokane address the IP address
15
     returned to. They knew nothing about his viewing habits. Ferguson used BitTorrent
16
     to download the images.
17
           Ferguson explained he first viewed child pornography in 2003. He viewed
18
     images on GayBoysTube.com and started to view younger and younger boys. He
19
20
     saw and clicked on links to boys 10, 9, 8 years old, though he was most interested

21   in sexual images of boys 15-18 years old. He used BitTorrent to view the images.

22   He knew he was sharing the images he was downloading via BitTorrent because he
23   saw the meter on the BitTorrent application that showed how much he was sharing.
24   Ferguson masturbated to boys aged 14, 15, 16 years old having sex with other
25   boys. He did not want the girl images, but they sometimes came with the boy
26   images. The last time he masturbated to child pornography was the night prior to
27   the search warrant, in his room, at the new house. He agreed that the file titles read
28

     PLAINTIFF’S SENTENCING MEMORANDUM - 3
         Case 2:20-cr-00115-TOR     ECF No. 40   filed 05/06/21   PageID.199 Page 4 of 10




 1   to him by SA McEuen (which were those McEuen had downloaded from him)
 2   were consistent with the files he downloaded.
 3           SA McEuen reviewed the devices seized from Ferguson and identified and
 4   marked approximately 3,000 images of child pornography. SA McEuen then
 5   stopped because he had a representative sample. The images had creation dates
 6   from May 28, 2018 through November 2, 2019.
 7            II.     SENTENCING CALCULATIONS AND PSIR OBJECTIONS
 8           The government agrees Defendant’s offense level is 34, Criminal History
 9
     Category is I, and Guideline provision is therefore 151-188 months. The
10
     government has no objections to the Presentence Investigation Report (PSIR),
11
     which also includes the victim impact statements and notes the requested
12
     restitution. 1 ECF No. 39-1.
13
                    III.   SENTENCING FACTORS UNDER 18 U.S.C. §3553(a)
14
             In determining the appropriate sentence, this Court should consider the
15
     factors as set forth in 18 U.S.C. § 3553(a).
16
             1. The nature and circumstances of the offense and the history and
17
                characteristics of Defendant.
18
             The circumstances of the offense involve Defendant’s sexual interest in
19
20
     children and his willingness to act on his sexual interest in children through

21   receiving child pornography and, by using file sharing software, distributing the

22   same. ECF No. 39 at ¶ 16 (Mr. Ferguson noted he used BitTorrent to view the
23   images, and that he knew he was sharing the images he was downloading via
24
25
     1
         As the PSIR notes, the actual restitution requests and the documents supporting

26   those requests are at Bates 36-36.731. The government assumes this information
27   will be provided to the Court by U.S. Probation. If that assumption is in error, the
28   government will provide the Court the documentation supporting the requests.

     PLAINTIFF’S SENTENCING MEMORANDUM - 4
      Case 2:20-cr-00115-TOR     ECF No. 40   filed 05/06/21   PageID.200 Page 5 of 10




 1   BitTorrent because he saw the meter on the BitTorrent application that showed
 2   how much he was sharing).
 3         The images Defendant maintained included prepubescent children. ECF No.
 4   39 at ¶¶ 4, 10, 18. Defendant possessed over 3,000 child pornography images and
 5   327 videos. ECF No. 39 at ¶ 18.
 6         In evaluating the nature and circumstances of the offense, the government
 7   asks the Court to consider the victim impact statements (attached to the PSIR) from
 8   some of the victims portrayed in images Defendant possessed.
 9
           In one such statement an adoptive mother details how her boys were
10
     removed from their biological parents, pursuant to charges of neglect, and placed
11
     in foster care where they were sexually abused, and images were made of that
12
     sexual abuse. ECF No. 39-1 at 6 (statement on behalf of 8Kids (John Does III, IV,
13
     V). Defendant was in possession of some of those images of that abuse. The
14
     adoptive mother explains, “Every time a deranged pervert posts and reposts these
15
     graphic images of our sons, our nightmare occurs again and again. For I know that
16
     someone is deriving sick sexual pleasure from viewing pictures of my sons being
17
     raped.” Id. One the children who was portrayed in that series of images writes,
18
     “When a market exists for child pornography it will continue. I am constantly
19
20
     victimized knowing the awful truth that I can never escape these photos or the

21   people that profit from them both sexually and monetarily.” ECF No. 39-1 at 4

22   (statement on behalf of 8Kids (John Doe II)). Another child portrayed in the series
23   details the photos of his abuse continued to be shared “to this day.” ECF No. 39-1
24   at 2 (statement on behalf of 8Kids (John Doe I)). He is constantly concerned that
25   he could be recognized by someone who saw the images of him being abused and
26   notes, “I wish this would all go away but I know it never will because these sickos
27   continue to share these pictures with each other.” ECF No. 39-1 at 2 (statement on
28   behalf of 8Kids (John Doe I)). Another one of the children indicates he was just 5

     PLAINTIFF’S SENTENCING MEMORANDUM - 5
      Case 2:20-cr-00115-TOR     ECF No. 40   filed 05/06/21   PageID.201 Page 6 of 10




 1   years old when he lived with his abuser because of a foster care arrangement and
 2   was abused. ECF No. 39-1 at 10 (statement on behalf of 8Kids (John Doe IV)).
 3   He notes his understanding, “there is no way to stop these pictures from being
 4   traded on the internet . . . I will always be on someone’s computer or phone, with
 5   someone enjoying looking at pictures of me being hurt.” ECF No. 39-1 at 10
 6   (statement on behalf of 8Kids (John Doe IV)).
 7         Another victim in a series Defendant possessed notes fear of even having a
 8   social media profile picture for fear of being recognized. ECF No. 39-1 at 20
 9
     (statement on behalf of AprilBlonde (April)). The child notes as a result of being
10
     notified each time an image is found, “My mom received 22,000 notifications and I
11
     had to stop the notifications because it made me have panic attacks.” ECF No. 39-
12
     1 at 20 (statement on behalf of AprilBlonde (April)).
13
           Another mother notes having to identify her children in images her husband
14
     had created documenting their sexual abuse. ECF No. 39-1 at 22-23 (statement on
15
     behalf of BluesPink1 (Fiona)). She describes the continued impact as her daughter
16
     is suicidal and afraid to even sleep alone. ECF No. 39-1 at 24 (statement on behalf
17
     of BluesPink1 (Fiona)).
18
           The children in the Dalmatians series, also found on Defendant’s device
19
20
     describe their abuse as making them feel tortured and embarrassed, ECF No. 39-1

21   at 33, 36 (statements on behalf of Dalmatians).

22         In another statement, a victim herself notes how she continues to be
23   impacted knowing, “some sick person is looking at me on the computer every
24   day.” ECF No. 39-1 at 43 of 353. She goes on to state something that should be
25   obvious, “I am a real person.” ECF No. 39-1 at 39 (statement on behalf of
26   LeopardTight).
27         Another (now adult) victim, in other images Defendant possessed, also
28   speaks to how the public nature of her “private hell” has continued to impact her

     PLAINTIFF’S SENTENCING MEMORANDUM - 6
      Case 2:20-cr-00115-TOR      ECF No. 40    filed 05/06/21   PageID.202 Page 7 of 10




 1   life. ECF No. 39-1 at 42 (statement on behalf of Vicky). She writes about how the
 2   abuse at the hands of her abuser is over but those who download the images are all
 3   around and that will go on forever. ECF No. 39-1 at 44, 46, 47 (statement on
 4   behalf of Vicky).
 5         To be clear, one of the people continuing to victimize these children by
 6   receiving, possessing, and then distributing the images of abuse to still more
 7   people is Defendant. The continuing harm they suffer is caused by Defendant and
 8   the many others who are committing the same crime. As these children repeatedly
 9
     make clear, their victimization is not over when their molester is caught and
10
     punished; they are continually and repeatedly victimized through the constant
11
     ingestion and distribution of these images depicting their abuse.
12
           2. The need for the sentence imposed to reflect the seriousness of the
13            offense, promote respect for the law, and to provide just punishment.
14
           The government asks that the Court accept the plea agreement and sentence
15
     Defendant to imprisonment for five (5) years. As the Court is well aware, five
16
     years is the government’s typical recommendation in child pornography cases and
17
     this is such a case. The government does not believe a higher sentence is
18
     necessary. The government is asking for five years, or the same sentence the
19
20
     government has sought for similarly situated defendants. The government is

21   certainly also well aware that five years’ imprisonment is a very significant amount

22   of time, particularly for one without significant criminal history. To be clear,
23   however, as the victim impact statements reiterate again and again, this is a terribly
24   serious crime, and the five years sought is absolutely necessary.
25         The government also asks the Court to order a 10 year term of supervised
26   release. Such a significant sentence is necessary to reflect the seriousness of the
27   offense, promote respect for the law and provide just punishment.
28

     PLAINTIFF’S SENTENCING MEMORANDUM - 7
      Case 2:20-cr-00115-TOR      ECF No. 40    filed 05/06/21   PageID.203 Page 8 of 10




 1         3. The need for the sentence imposed to afford adequate deterrence to
              criminal conduct.
 2
 3         Defendant has no criminal history points. However, he did accumulate a
 4   significant amount of child pornography, capturing the victimization of many
 5   children. The guideline stops adding points after 600 images, but the Court can
 6   and should note, Defendant had thousands of images.
 7         The government believes five years is a sufficient term of imprisonment to
 8   support deterrence, but the government also recommends a 10-year term of
 9
     supervised release.
10
           4. The need for the sentence imposed to protect the public from further
11            crimes of Defendant.
12
           As has been detailed, Defendant’s crime is serious. Defendant’s
13
     demonstrated sexual interest in children makes him a real danger to the public.
14
           The government maintains five (5) years imprisonment followed by ten (10)
15
     years of supervised release is sufficient, but not greater than necessary, and will
16
     protect the public from further crimes of Defendant.
17
           5. The need for the sentence imposed to provide Defendant with needed
18
              educational or vocational training, medical care, or other correctional
19            treatment in the most effective manner.
20
           Defendant has not identified any needed educational or vocational training.
21
           6. The kinds of sentences available.
22
           Defendant is subject to a sentence involving a term of imprisonment.
23
           7. The kind of sentence contemplated by the Sentencing Guidelines.
24
           The Sentencing Guidelines contemplate a term of imprisonment.
25
           8. Any pertinent policy statements issued by the Sentencing Commission.
26
           There are no pertinent policy statements in this case.
27
28

     PLAINTIFF’S SENTENCING MEMORANDUM - 8
      Case 2:20-cr-00115-TOR      ECF No. 40    filed 05/06/21   PageID.204 Page 9 of 10




 1         9. The need to avoid unwarranted sentence disparity among defendants with
              similar records who have been found guilty of similar conduct.
 2
 3         Defendant is subject to a sentence similar to others similarly situated.
 4                                  IV.    RESTITUTION
 5         The government notes, pursuant to 18 U.S.C. § 2259(b)(2), the Court shall
 6   order restitution for the full amount of the victim’s losses in an amount that reflects
 7   the defendant’s relative role in the causal process that underlies the victim’s losses,
 8   but which is no less than $3,000 per victim. See also ECF No. 39 at ¶¶ 4, 19. Three
 9
     victims from identified child pornography series located during this investigation
10
     have requested restitution totaling $25,000. A victim from the “Aprilblonde” series
11
     is requesting $12,000 in restitution. A victim from the “BluesPink1” series is
12
     requesting not less than $3,000 in restitution. A victim from the “Vicky” series is
13
     requesting $10,000 in restitution. ECF No. 39 at ¶ 21. Documentation supporting
14
     those requests is contained at Bates 36-36.731, which the United States
15
     understands will be provided to the Court.
16
           IV.     GOVERNMENT’S SENTENCING RECOMMENDATION
17
           The government recommends the court impose a sentence of five (5) years
18
     imprisonment as well as a ten (10) year term of supervised release. The
19
20
     government also asks for restitution on behalf of the victims who have requested

21   restitution, in the amount of not less than $3,000 for each of the following victims:

22   “Aprilblonde,” “BluesPink1,” and “Vicky.”
23         Respectfully submitted this 6th day of May 2021.
24
                                             Joseph H. Harrington
25
                                             Acting United States Attorney
26
                                             s/Alison L. Gregoire
27
                                             Alison L. Gregoire
28                                           Assistant United States Attorney

     PLAINTIFF’S SENTENCING MEMORANDUM - 9
     Case 2:20-cr-00115-TOR      ECF No. 40   filed 05/06/21   PageID.205 Page 10 of 10




 1                                   CERTIFICATION
 2
           I hereby certify that on May 6, 2021, I electronically filed the foregoing with
 3
     the Clerk of the Court using the CM/ECF System which will send notification of
 4
     such filing to the following:
 5
     Richard Louis Bechtolt, Jr
 6   505 West Riverside Avenue, Suite 531
 7   Spokane, WA 99201
 8                                          s/Alison L. Gregoire
 9                                          Alison L. Gregoire
                                            Assistant United States Attorney
10
                                            Post Office Box 1494
11                                          Spokane, WA 99210-1494
12
                                            Telephone: (509) 353-2767

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S SENTENCING MEMORANDUM - 10
